Sewall, C. J.
The master of a vessel, in which goods are *74carried on freight, is, by the terms of the contract, as a bill of lading is usually expressed, and as the one in this case must be understood to have been expressed, entitled to demand and receive the freight money, or price at which the goods are to be carried and delivered. One remedy provided for him, by which he may enforce the terms of his contract, is the right of retaining the goods until the freight is paid. If he neglects to secure payment in this course, and part with the goods, and the freight money is afterwards lost, he acts at his own peril, and is made responsible to the owner. He may be understood, as against the owner himself, to have the same right in the freight money which a factor or consignee has in the- goods of the principal or consignor, for whom money has been advanced, or any liabilities have been incurred, in consequence of the employment or consignment. The master of a vessel in a foreign port, and at home after a voyage performed, has many liabilities, from which he may have cause to protect himself, by insisting [ * 74 ] on his right * to collect the freight money ; and he is to be considered as having an implied promise from the freighters to pay it to him. (a)'

Defendants adjudged trustees.


 Lane vs. Penniman, 4 Mass. Rep. 91.— 2 Caines’s Rep. 77. — White vs. Baring, 4 Esp. Rep. 22. — Ingersoll vs. Van Bockkelin, 7 Cowen, 670. — Hodgson vs. Butts, 3 Cranch, 140. — But Abbot says the payment of freight to the owners on their demand will be a discharge against a claim by the master, not only in the case of goods brought in a general ship, but also in the case of an agreement, not under seal, made between the master and the charterer, and although the master may have previously given notice to the charterer not to pay the freight to any person but himself. — Abott, Ship. 273, 114. —Atkinson vs. Cotesworth 3 B. & C. 647. — Smith vs. Plummer, 1 Barn. & Ald. 575.